Order of disposition, Family Court, Bronx County (Nancy M. Bannon, J.), entered on or about July 23, 2010, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted assault in the second degree and obstructing governmental administration in the second degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348 [2007]). There is no basis for *515disturbing the court’s credibility determinations. The evidence established that appellant attempted to cause physical injury to a school employee (Penal Law § 120.05 [10] [a]). Appellant grabbed, twisted, and shook his teacher’s wrist while threatening to “deck” or “kill” him. This evidence warranted the inference that appellant intended to injure the teacher (see Matter of Tatiana N., 73 AD3d 186, 189-190 [2010]).
The evidence also established that appellant “attempt[ed] to prevent a public servant from performing an official function, by means of intimidation, physical force or interference, or by means of any independently unlawful act” (Penal Law § 195.05). Appellant persisted in wearing a hat in a classroom, in violation of a school rule. When the teacher confiscated the hat, he was performing an “official function” under the statute (see Matter of Sheyna T., 79 AD3d 449 [2010]). Appellant used force to prevent the teacher from retaining the hat. Concur — Saxe, J.P, Catterson, Acosta, Abdus-Salaam and Román, JJ.